DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1.	Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jacobi et al. (US 7356490 B1, hereinafter Jacobi).
Regarding Claim 2
Jacobi discloses a system, comprising: one or more processors (at least col. 3: 50-57), one or more computer-readable memories with program instructions stored on the one or more computer-readable memories (at least col. 3: 50-57), the one or more processors configured to execute the program instructions to cause the system to perform the operations comprising: 
receiving, by a first device associated with a first user of an application from a second device associated with a second user of the application, a wish list, wherein the wish list includes one or more items (at least figure 2A: wish lists received from Wish List Buddy)
is in response to receiving the wish list, providing, to the first user via an interface of the first device, a first selectable option to accept the wish list (at least figure 2A: radio button to accept notifications for each wish list)
in response to detecting that the first selectable option has been selected: 
monitoring a content being provided by the first device to the first user (at least col. 4: 64 – col. 5: 35: content Lisa navigates to is monitored)
in response to detecting that the first portion of the content corresponds to a first item on the wish list, providing, to the first user, a second selectable option corresponding to a purchase of the first item; (at least col. 4: 64 – col. 5: 35; fig. 1: if content Lisa navigates to on wish list of one of here affiliates, a notification with a purchase link is displayed to Lisa)
in response to determining that the second selectable option has been selected, completing a purchase of the first item, wherein completing the purchase of the first item further includes using a first account corresponding to the application and the first user to purchase the first item (at least col. 5: 41 – col. 5: 55)

Regarding Claims 9, 16
Claims 9 and 16 are parallel in scope to claim 2 and are rejected on similar grounds.

Regarding Claims 3-8, 10-15, 17-21
Jacobi further discloses:
wherein the first user and the second user are connected users on the application (Jacobi: at least abstract, figure 1)
in response to the completing the purchase of the first item, removing the first item from the wish list (Jacobi: col. 1: 24-34)
wherein the second selectable option corresponding to a purchase of the first item is provided to the first user via an interface of a third device associated with the first user (Jacobi: at least fig. 3, col. 9: 36-43)
determining that the wish list was transmitted to a third user of the application; and in response to the determining that the wish list was transmitted to the third user of the application (at least figure 2A: wish lists received from multiple Wish List Buddies) and in response to the completing the purchase of the first item, removing the first item from the wish list transmitted to the third user (Jacobi: col. 1: 24-34)
in response to the completing the purchase of the first item, providing to the second user, via an interface of the application, that the first item has been purchased (Jacobi: col. 1: 24-34)
wherein the first device is a smartphone or a smart television (Jacobi: at least fig. 3, col. 9: 36-43)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oskolkov et al. (US 20130006803 A1) discloses systems and techniques for implementing lists that include source of origin information for items added to the lists, including accessing wish lists on devices on which the lists were not created.
Bharara et al. (US 8560401 B1) discloses electronic gift registry management, including providing notifications regarding gift registry items.
Calman et al. (US 9519932 B1) discloses using real-time video analysis, such as augmented reality to provide the user of a mobile device with real-time budgeting and wish lists, including allowing multiple users to access, and purchase from a wish list of a giftee.
Calman et al. (US20120233072 A1) discloses methods and apparatuses for conducting financial transactions based on identification of individuals in an augmented reality environment, including recognizing wish list items in a real-time video stream.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625